Name: COMMISSION REGULATION (EC) No 41/96 of 12 January 1996 amending Regulations (EC) No 987/95, (EC) No 1071/95, (EC) No 1072/95 and (EC) No 2372/95 opening standing invitations to tender for the sale of cereals held by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product
 Date Published: nan

 No L 10/8 EN Official Journal of the European Communities 13 . 1 . 96 COMMISSION REGULATION (EC) No 41/96 of 12 January 1996 amending Regulations (EC) No 987/95, (EC) No 1071/95 , (EC) No 1072/95 and (EC) No 2372/95 opening standing invitations to tender for the sale of cereals held by intervention agencies HAS ADOPTED THIS REGULATION : Article 1 The last sentence of Article 7 (4) of Regulations (EC) No 987/95, (EC) No 1071 /95 and (EC) No 1072/95 is hereby replaced by the following : The cost of transsilage and of any additional analyses requested by the successful tenderer shall be borne by him.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 21 31 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the sale of cereals held by intervention agencies ; Whereas Commission Regulations (EC) No 987/95 (*), (EC) No 1071 /95 (% as amended by Regulation (EC) No 1213/95 f), (EC) No 1072/95 (8), as last amended by Regu ­ lation (EC) No 2683/95 ( »), and (EC) No 2372/95 (,0) provide that the intervention agency, the storer and the successful tenderer are, by common agreement , either before or at the moment of removal from storage, as the successful tenderer chooses, to take reference samples ; whereas, in cases where samples are taken before removal from storage, the cereals may have to be transferred to another silo ; whereas in such cases the Regulations should stipulate that the transsilage costs must be borne by the successful tenderer ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 The last sentence of Article 6 (4) of Regulation (EC) No 2372/95 is hereby replaced by the following : 'The cost of transsilage and of any additional analyses requested by the successful tenderer shall be borne by him.' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 January 1996. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29. 7. 1995, p. 1 . (s) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . Is) OJ No L 100, 3 . 5. 1995, p. 9 . ( «) OJ No L 108 , 13. 5. 1995, p. 38 . 0 OJ No L 120, 31 . 5 . 1995, p. 6. (8) OJ No L 108, 13 . 5. 1995, p. 43. (9) OJ No L 279, 22. 11 . 1995, p. 1 . ("&gt;) OJ No L 2,42, 11 . 10 . 1995, p. 3 .